
	
		III
		112th CONGRESS
		1st Session
		S. RES. 109
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2011
			Ms. Snowe (for herself,
			 Mrs. Feinstein, Mrs. Murray, Mrs.
			 Boxer, Mrs. Hagan,
			 Mrs. Hutchison, Ms. Cantwell, Ms.
			 Landrieu, Mrs. Shaheen,
			 Ms. Collins, Ms. Stabenow, Ms.
			 Ayotte, Ms. Mikulski,
			 Ms. Murkowski, Ms. Klobuchar, Mrs.
			 McCaskill, Mrs. Gillibrand,
			 Mr. Durbin, Mr.
			 Blumenthal, Mr. Akaka,
			 Mr. Cardin, Mr.
			 Udall of Colorado, Mr.
			 Lieberman, Mr. Casey, and
			 Mr. Merkley) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			April 12, 2011
			Reported by Mr. Kerry,
			 without amendment
		
		
			April 14, 2011
			Considered, amended, and agreed to with an amendment to
			 the preamble
		
		RESOLUTION
		Honoring and supporting women in North
		  Africa and the Middle East whose bravery, compassion, and commitment to putting
		  the wellbeing of others before their own have proven that courage can be
		  contagious.
	
	
		Whereas, in the course of peaceful protests in countries
			 throughout North Africa and the Middle East, women have stood
			 shoulder-to-shoulder with men to advance their rights;
		Whereas Secretary of State Hillary Rodham Clinton has
			 said, “The rights of women and girls is the unfinished business of the 21st
			 Century.”;
		Whereas, in late December 2010 and January 2011, Tunisia
			 underwent a political upheaval, dubbed the Jasmine Revolution,
			 resulting in the fleeing of President of Tunisia Zine El Abidine Ben Ali from
			 the country on January 14, 2011;
		Whereas one of the first voices of the Jasmine
			 Revolution was the sister of Mohammad Bouazizi, the young man whose
			 death led to many of the peaceful protests in Tunisia;
		Whereas, on January 25, 2011, demonstrations began across
			 Egypt with thousands of protesters peacefully calling for a new government,
			 free and fair elections, significant constitutional and political reforms,
			 greater economic opportunity, and an end to government corruption;
		Whereas women in Egypt have utilized social media to
			 galvanize support among men and women for peaceful protest;
		Whereas huge crowds came out to protest peacefully in
			 Egypt, and women were among those that faced tear gas and who pitched their
			 tents and slept in the cold in Tahrir Square;
		Whereas hundreds of women took part in a rally in Cairo on
			 March 8, 2011, the 100th Anniversary of International Women’s Day, to remind
			 women in Egypt that they must have a voice in their nation’s future;
		Whereas, on February 25, 2011, the international community
			 condemned the violence and use of force against civilians in Libya;
		Whereas, according to press reports, women in Libya have
			 been working behind the scenes making a profound difference to promote reform
			 and keep the momentum of the uprising alive, listening to worried fathers whose
			 sons are fighting on the frontlines, keeping up with the day-to-day clashes and
			 casualty numbers, and holding meetings about health and education issues, as
			 well as participating in the demonstrations themselves;
		Whereas, according to press reports, women are among the
			 leaders of demonstrations calling for reform in Yemen;
		Whereas women’s groups in countries such as Morocco,
			 Jordan, Lebanon, and Iran have attempted to harness critical support regarding
			 legislation affecting their rights;
		Whereas women around the world continue to face
			 significant obstacles in all aspects of their lives, including denial of basic
			 human rights, discrimination, and gender-based violence;
		Whereas women, young and old, have marched in the streets
			 of countries from Tunisia to Iran demanding freedom from oppression; and
		Whereas women across North Africa and the Middle East
			 aspire for freedom, democracy, and rule of law: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the women
			 in North Africa and the Middle East who have worked to ensure that women are
			 guaranteed equality and basic human rights;
			(2)recognizes that
			 the empowerment of women is inextricably linked to the potential of nations to
			 generate economic growth and sustainable democracy;
			(3)acknowledges that
			 women in North Africa and the Middle East are demanding to be included in
			 making choices that will affect their own lives and their families;
			(4)reaffirms the
			 commitment of the United States to the universal rights of freedom of assembly,
			 freedom of speech, and freedom of association, including via the
			 Internet;
			(5)celebrates this
			 year’s centennial anniversary of International Women’s Day, a global day to
			 celebrate the economic, political, and social achievements of women past,
			 present, and future, and a day to recognize the obstacles that women still face
			 in the struggle for equal rights and opportunities;
			(6)condemns any
			 efforts to provoke or instigate violence against women, and calls upon all
			 parties to refrain from all violent and criminal acts; and
			(7)underscores the
			 vital importance of women’s rights and political participation as leaders in
			 North Africa and the Middle East consider constitutional reforms and shape new
			 governments.
			
